Case 2:17-cv-00331-JAW Document 47 Filed 06/01/20 Page 1 of 2                      PageID #: 524
  


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


STEPHANIE KOUREMBANAS et al., on                       )
behalf of themselves and others similarly              )
situated,                                              )
                                                       )
                       Plaintiffs                      )
                                                       )   Case No. 2:17-CV-0331-JAW
v.                                                     )
                                                       )
INTERCOAST COLLEGES et al,                             )
                                                       )
                       Defendant                       )

                                    JOINT STATUS REPORT

       The parties submitted a Joint Status Report on October 30, 2019 describing their

agreement to suspend applicable limitations periods through a Tolling Agreement and their

efforts to discuss mediation in lieu of compelled arbitration. The parties hereby report that they

continue to discuss mediation as an alternative to arbitration and have further extended the

Tolling Agreement. Given the practical and physical limitations presented by the COVID-19

pandemic, the parties have been unable to schedule mediation or engage in a meaningful

dialogue about settlement, particularly in light of the large number of parties and documents, the

fact that the defendants are based on the West Coast, and the relative complexity of the case.

The parties agree that this case is not an ideal candidate for remote mediation through Zoom or a

similar platform. The parties expect to exchange additional documents and other materials

aimed at improving the prospects for settling some or all of the claims as soon as possible.

Depending on a number of obvious public health factors, the parties continue to work

cooperatively toward scheduling one or more days of follow-up mediation within the next 90-

120 days.



                                                 1  
  
Case 2:17-cv-00331-JAW Document 47 Filed 06/01/20 Page 2 of 2                        PageID #: 525
  



       Dated: June 1, 2020                     /s/ James B. Haddow
                                               James B. Haddow, Esquire
                                               PETRUCCELLI, MARTIN & HADDOW, LLP
                                               2 Monument Square, Suite 900
                                               P.O. Box 17555
                                               Portland, ME 04112-8555
                                               (207) 775-0200
                                               jhaddow@pmhlegal.com

                                               /s/ Richard L. O’Meara
                                               Richard L. O’Meara, Esquire
                                               MURRAY, PLUMB & MURRAY
                                               75 Pearl Street, P.O. Box 9785
                                               Portland, ME 04104-5085
                                               (207) 773-5651
                                               E-mail: romeara@mpmlaw.com

                                               /s/ James Clifford
                                               James Clifford, Esquire
                                               CLIFFORD & CLIFFORD
                                               Post Road Center
                                               62 Portland Rd. Suite 37
                                               Kennebunk, ME 04043
                                               (207) 985-3200
                                               Email: james@cliffordclifford.com

                                               /s/ Andrew P. Cotter
                                               Andrew P. Cotter, Esquire
                                               CLIFFORD & CLIFFORD
                                               Post Road Center
                                               62 Portland Rd. Suite 37
                                               Kennebunk, ME 04043
                                               (207) 985-3200
                                               Email: andrew@cliffordclifford.com


                                    CERTIFICATE OF SERVICE

        I, James A. Clifford, do hereby certify that on this 1st day of June, I filed the above Joint
Status Report with the Clerk of Court using the CM/ECF system, which will send electronic
notification of such filing to all counsel of record.


                                               /s/ James Clifford
                                               James Clifford, Esquire

                                                  2  
  
